Exhibit 10.49

RENAISSANCERE HOLDINGS LTD.

2010 RESTRICTED STOCK UNIT PLAN

1. PURPOSE.

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain key employees, officers, directors, and
consultants of the Company Group, and promoting the creation of long-term value
for shareholders of the Company by closely aligning the interests of such
individuals with those of such shareholders. The Plan authorizes the award of
phantom equity in the form of Restricted Stock Units to Eligible Persons to
encourage such persons to expend their maximum efforts in the creation of
shareholder value.

2. DEFINITIONS.

(a) “Board” means the Board of Directors of the Company.

(b) “Change in Control” means:

(i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” (as defined in Section 3(a)(9) of the
Exchange Act) or any two or more persons deemed to be one “person” (as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company or
any of its Affiliates, or an employee benefit plan maintained by any member of
the Company Group, directly or indirectly acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company possessing more than fifty percent (50%) of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition;

(ii) the date upon which individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then constituting the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

(iii) the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” (as
defined in Section 3(a)(9) of the Exchange Act) or to any two or more persons
deemed to be one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) other than another member of the Company Group.



--------------------------------------------------------------------------------

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(d) “Committee” means the Compensation Committee of the Board.

(e) “Company” means RenaissanceRe Holdings Ltd., a Bermuda company.

(f) “Company Group” shall mean the Company, together with its direct and
indirect subsidiaries.

(g) “Effective Date” means January 8, 2010.

(h) “Eligible Person” means (i) each employee of the Company or any other member
of the Company Group, including each such person who may also be a director of
the Company or any other member of the Company Group; (ii) each non-employee
director of the Company or any other member of the Company Group; (iii) each
other person who provides substantial services to the Company or any other
member of the Company Group and who is designated as eligible by the Committee;
and (iv) any person who has been offered employment by the Company or any other
member of the Company Group; provided, that such prospective employee may not
receive any payment relating to the settlement of Restricted Stock Units until
such person has commenced employment with the Company or any other member of the
Company Group. An employee on an approved leave of absence may be considered as
still in the employ of the Company or any other member of the Company Group for
purposes of eligibility for participation in the Plan.

(i) “Employer” means either the Company or other member of the Company Group
that the Participant is principally employed by or provides services to, as
applicable.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(k) “Fair Market Value” means, as of any date when the Stock is listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Stock is listed and traded on the
date of determination. If the Stock is not listed on an exchange, or
representative quotes are not otherwise available, the Fair Market Value shall
mean the amount determined by the Board in good faith, and in a manner
consistent with Section 409A of the Code, to be the fair market value per share
of Stock.

(l) “Participant” means an Eligible Person who has been granted Restricted Stock
Units under the Plan.

 

- 2 -



--------------------------------------------------------------------------------

(m) “Payment Date” shall mean the Employer’s first regularly scheduled payroll
date immediately following the Vesting Date.

(n) “Plan” means this RenaissanceRe Holdings Ltd. 2010 Restricted Stock Unit
Plan.

(o) Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.

(p) “Restricted Stock Unit” means a notional unit representing the right to
receive a cash amount equal to the Fair Market Value of one share of Stock on a
specified settlement date.

(q) “Restricted Stock Unit Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Restricted Stock Unit grant.

(r) “Stock” means the Company’s full voting common shares, par value $1.00 per
share, and such other securities as may be substituted for such stock pursuant
to Section          hereof.

(s) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Employer; provided, however, that, if so
determined by the Committee at the time of any change in status in relation to
the Employer (e.g., a Participant ceases to be an employee and begins providing
services as a consultant, or vice versa), such change in status will not be
deemed to be a Termination hereunder. Unless otherwise determined by the
Committee, in the event that any Employer ceases to be an Affiliate of the
Company (by reason of sale, divesture, spin-off, or other similar transaction),
unless a Participant’s employment or service is transferred to another entity
that would constitute an Employer immediately following such transaction, any
Participants employed by or providing services to such former Employer shall be
deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.

(t) “Vesting Date” means, with respect to any Restricted Stock Unit, the date
upon which the applicable vesting conditions set forth in a Participant’s
Restricted Stock Units Agreement are satisfied.

3. ADMINISTRATION.

(a) General. The Plan shall be administered by the Committee. The Committee
shall have full and final authority, in each case subject to and consistent with
the provisions of the Plan, to (i) select Eligible Persons to become
Participants; (ii) grant Restricted Stock Units; (iii) determine such terms and
conditions of, and all other matters relating to, Restricted Stock Units;
(iv) prescribe Restricted Stock Unit Agreements (which need not be identical for
each Participant) and rules and regulations for the administration of the Plan;
(v) construe and interpret the Plan and Restricted Stock Unit Agreements and
correct defects, supply omissions, or reconcile inconsistencies therein; and
(vi) make all other decisions and

 

- 3 -



--------------------------------------------------------------------------------

determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive, and binding on all persons, including, without limitation, the
Company, any other member of the Company Group, Eligible Persons, Participants,
and beneficiaries of Participants.

(b) Section 16. At any time that a member of the Committee is not a Qualified
Member, any action relating to Restricted Stock Units granted or to be granted
to a Participant who is then subject to Section 16 of the Exchange Act may be
taken either by a subcommittee, designated by the Committee or the Board,
composed solely of two or more Qualified Members (a “Qualifying Committee”), or
by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself from such action; provided , that upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members. Any action authorized by such a Qualifying Committee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s) shall
be deemed to be the action of the Committee for purposes of the Plan. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee.

(c) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any other member of the
Company Group, or committees thereof, the authority, subject to such terms as
the Committee shall determine, to perform such functions, including but not
limited to administrative functions, as the Committee may determine appropriate.
The Committee may appoint agents to assist it in administering the Plan.
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, any Restricted Stock Units granted under the Plan to any person or
entity who is not an employee of the Company or any other member of the Company
Group (including any non-employee director of the Company or any other member of
the Company Group) or to any person who is subject to Section 16 of the Exchange
Act shall be expressly approved by the Committee or Qualifying Committee in
accordance with subsection (b) above.

4. RESTRICTED STOCK UNITS.

(a) General. Restricted Stock Units granted hereunder shall be in such form and
shall contain such terms and conditions as the Committee shall deem appropriate.
The terms and conditions of each Restricted Stock Unit grant shall be evidenced
by a Restricted Stock Unit Agreement, which agreements need not be identical.
Notwithstanding anything contained in the Restricted Stock Unit Agreement, the
Committee shall have the authority to remove any or all of the conditions
imposed on, and restrictions relating to, the Restricted Stock Units whenever it
may determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the applicable date of grant, such action is
appropriate. Participants shall have no rights with respect to the Restricted
Stock Units granted hereunder beyond those of a general creditor of the Company,
and such Restricted Stock Units represent an unfunded and unsecured obligation
of the Company.

(b) Dividend Equivalents. If, during the time a Restricted Stock Unit remains
outstanding, a cash dividend is declared and paid by the Company in respect of
the Stock, except as otherwise provided in a Participant’s Restricted Stock Unit
Agreement, for each

 

- 4 -



--------------------------------------------------------------------------------

outstanding Restricted Stock Unit then held by such Participant, such
Participant shall be entitled to a dividend equivalent amount equal to the cash
dividend paid by the Company upon one share of Stock. Dividend equivalent
amounts shall be retained by the Company and credited to a notional,
non-interest bearing, bookkeeping account, and shall be paid to Participants at
the same time the Restricted Stock Units to which such dividend equivalent
amounts relate are settled in accordance with the Plan. To the extent that such
Restricted Stock Units are forfeited prior to settlement, so too will any
related dividend equivalent amounts.

(c) Settlement. Vested Restricted Stock Units shall be settled in cash on the
Payment Date relating to the applicable Vesting Date for such vested Restricted
Stock Units. The Company shall deduct from all amounts paid to the Participant
under the Plan all United States federal, state, local, and other taxes required
by law to be withheld with respect to such payments.

(d) Termination. Except as may otherwise be provided in by the Committee in the
Restricted Stock Unit Agreement or other agreement between a Participant and the
Company, if, prior to the time that Restricted Stock Units have vested, such
Participant undergoes a Termination, all Restricted Stock Units held by such
Participant that have not vested on or prior to the date of such Termination
shall be forfeited, and vested Restricted Stock Units held by such Participant
that have not been settled shall be settled as soon as practicable following the
date of such termination and in no event later than the Payment Date.

5. ADJUSTMENT FOR RECAPITALIZATION, MERGER, ETC.; CHANGE IN CONTROL.

(a) General. The number of shares of Stock covered by each outstanding
Restricted Stock Unit shall be equitably and proportionally adjusted or
substituted, as determined by the Committee, as to the number, price, or kind of
a share of Stock or other consideration subject to such Restricted Stock Unit
(i) in the event of changes in the outstanding Stock or in the capital structure
of the Company by reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the
applicable date of grant; (ii) in connection with any dividend declared and paid
in respect of shares of Stock, payable in any form other than cash; or (iii) in
the event of any change in applicable laws that results in or would result in
any substantial dilution or enlargement of the rights, as determined by the
Committee, intended to be granted to, or available for, Participants in the
Plan.

(b) Change in Control Events. Notwithstanding the foregoing, except as may be
set forth in the Restricted Stock Unit Agreement, in the event of a Change in
Control, all then-outstanding Restricted Stock Units shall be deemed to have
vested immediately prior to such Change in Control, and the Restricted Stock
Units shall be settled in cash on the date of such Change in Control.

 

- 5 -



--------------------------------------------------------------------------------

6. EMPLOYMENT OR SERVICE RIGHTS.

No individual shall have any claim or right to be granted Restricted Stock Units
under the Plan or, having been selected for the grant of Restricted Stock Units,
to be selected for a grant of any additional Restricted Stock Units. Neither the
Plan nor any action taken hereunder shall be construed as giving any individual
any right to be retained in the employ or service of the Company or any other
member of the Company Group.

7. AMENDMENT OF THE PLAN OR AWARDS; PLAN TERMINATION.

(a) Amendment. The Board or the Committee, at any time, and from time to time,
may amend the Plan and/or the terms of the Restricted Stock Units; provided,
however, that the rights provided under Restricted Stock Units outstanding at
the time of any such amendment shall not be impaired by any such amendment
unless the Participant consents in writing (it being understood that no action
taken by the Board or the Committee that is expressly permitted under the Plan,
including, without limitation, any actions described in Section 5 hereof, shall
constitute an amendment for such purpose). Notwithstanding the foregoing,
subject to the limitations of applicable law, if any, and without an affected
Participant’s consent, the Board or the Committee may amend the terms of
Restricted Stock Units if necessary to bring such award into compliance with
Section 409A of the Code, Section 457A of the Code, and any respective
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date.

(b) Termination. The Board may suspend or terminate the Plan at any time. No
Restricted Stock Units may be granted under the Plan while the Plan is suspended
or after it is terminated. Rights under any Restricted Stock Units granted
before suspension or termination of the Plan shall not be impaired by such
suspension or termination.

8. EFFECTIVE DATE OF THE PLAN.

The Plan is effective as of the Effective Date.

9. MISCELLANEOUS.

(a) Section 409A; Section 457A. It is intended that the payments to be made
under this Plan comply with the “short-term deferral exemption” provided under
each of Section 409A and 457A of the Code and the regulations promulgated
thereunder, and the Committee shall interpret the Plan provisions accordingly.
Notwithstanding such, in no event whatsoever shall the Company or any of its
affiliates be liable for any additional tax, interest, or penalties that may be
imposed on any Participant by Section 409A or 457A of the Code or any damages
for failing to comply with Section 409A or 457A of the Code.

(b) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board, and in each case, as may be amended from time to
time. Any such policy adoption or amendment shall in no event require the prior
consent of any Participant.

(c) Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident or primarily employed outside of the United States in any manner deemed
by the

 

- 6 -



--------------------------------------------------------------------------------

Committee to be necessary or appropriate in order that such Award shall conform
to laws, regulations, and customs of the country in which the Participant is
then a resident or primarily employed, or so that the value and other benefits
of the Award to the Participant, as affected by non-United States tax laws and
other restrictions applicable as a result of the Participant’s residence or
employment outside the United States, shall be comparable to the value of such
Award to a Participant who is a resident or primarily employed in the United
States. An Award may be modified under this Section 9(a) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Eligible Persons who are not United States nationals or who are employed outside
the United States.

(d) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his or her behalf in his or her capacity as a member of the
Committee or for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each member of the Committee and each other
employee, officer, and director of the Company to whom any duty or power
relating to the administration or interpretation of the Plan may be allocated or
delegated, against all costs and expenses (including counsel fees) and
liabilities (including sums paid in settlement of a claim) arising out of any
act or omission to act in connection with the Plan unless arising out of such
person’s own fraud or willful misconduct; provided, however, that approval of
the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate or articles of incorporation or
bye-laws, each as may be amended from time to time, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

(e) Payments Following Accidents or Illness. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

(f) Transfer Restrictions. Participants shall not be permitted to sell,
transfer, pledge, or otherwise encumber the Restricted Stock Units, except by
will or by the laws of descent and distribution.

(g) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of Bermuda without reference to the principles of
conflicts of laws thereof.

 

- 7 -



--------------------------------------------------------------------------------

(h) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees under general law.

(i) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any person or persons other than such member.

(j) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

 

- 8 -